DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9th, 2021, has been entered.
 
Response to Amendment
Applicant’s Remarks/Arguments filed on December 9th, 2021, have been carefully considered.
	Claims 21, 27, 41, 82, and 105 have been amended.
	Claims 1-20, 23, 32, 39-40, 42-48, 50, 61-68, 73, 79-81, 90-93, 97-98, 101, and 102 have been canceled.
	Claims 21, 22, 24-31, 33-38, 41, 49, 51-60, 69-72, 74-78, 82-89, 94-96, 99-100, and 103-105 are currently pending in the instant application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements of the claims such as “first circuitry-to-CPU response”, “second circuitry-to-CPU response”, “first latency”, “second latency”, “variable latency bus”,  “repairing”, “modifying”, “redirecting”, “identifying”, “adjusting”, “copy operation”, and “links are updated…are loaded…are stored” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 27, 41, and 103-105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21, 27, 41, 82, and 105, the examiner fails to find adequate support for the invention as a whole with regards to a “a variable latency bus to communicate between the circuitry and a central processing unit (CPU)”, “a first latency of a first circuitry-to-CPU response to a first CPU-to-circuitry command is capable of being different than a second latency of a second circuitry-to-CPU response to a second CPU-to-circuitry command”, “the first latency of the first circuitry- to-CPU response remains the first latency while the first circuitry-to-CPU response is communicated 
Regarding claim 103 and 104, due to the size of the claim, the examiner has decided to hold the determination of each element of claims 103 and 104 in abeyance until, and at which time, the claims are considered allowable.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 26 and 77, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 26, with regards to the limitation “the apparatus is operable such that the one or more faulty components is part of a memory array”, the examiner does not understand how the faulty components can be operable to achieve any function if they are faulty. The examiner suggests applicant reword the claim. As the claim currently stands the term operable can be intended to me the memory is operable with faulty components yet faulty components cannot be operable. If the applicant intends for the claim to state a memory can contain faulty components and still function then the claim should be rewritten to particularly point out that feature and avoid any indefiniteness. 
Regarding claim 77, the examiner finds the limitation “the apparatus is operable for adjusting a repairing” to be confusing. The examiner cannot figure out how a repairing can be adjusted as the bad storage area is either repaired or broken. What can actually be adjusted? And if the storage location is bad or non-operational how can it be operated to be adjusted? The examiner requests the applicant remove the term operable as it invokes unnecessary confusion and rewrite the claim to better convey the features of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-22, 24-31, 33-36, 38, 41, 69-72, 75, 77-78, 82, 86-88, 94-96, 99-100, and 103-104 are rejected under 35 U.S.C. 103 as being unpatentable over Anzou et al. [US2010/0251043] in view of Jeddeloh et al. [US2010/0110745]. Anzou teaches .

Regarding claims 21, Anzou teaches an apparatus [Anzou abstract “…semiconductor integrated circuit…”], comprising: 
a first semiconductor platform including a first memory [Anzou paragraph 0026, all lines “…The memory 2 is, for example, a DRAM (Dynamic Random Access Memory), an SRAM (Static Random Access Memory), or a Flash memory…”]; and 
a second semiconductor platform including a second memory [Anzou paragraph 0026, all lines “…The memory 2 is, for example, a DRAM (Dynamic Random Access Memory), an SRAM (Static Random Access Memory), or a Flash memory…”(The examiner has determined that the memory can be flash memory which is known in the art to have separately accessible memory locations stacked one on top of the there.)];
Anzou fails to explicitly teach circuitry in communication with the first semiconductor platform, the second semiconductor platform, and a memory with instructions embodied thereon, the circuitry being a component of a third semiconductor platform, where at least one of: the first semiconductor platform, the second semiconductor platform, or the third semiconductor platform, is stacked with at least one other semiconductor platform; and a variable latency bus to communicate between the circuitry and a central processing unit (CPU), such that a first latency of a first circuitry-to-CPU response to a first CPU-to-circuitry command is capable of being different than 
However, Jeddeloh does teach circuitry [Jeddeloh figure 1, feature 106 “MVC”] in communication with the first semiconductor platform [Jeddeloh figure 2, feature 202], the second semiconductor platform [Jeddeloh figure 2, feature 204], and a memory with instructions embodied thereon [Jeddeloh figure 5, feature 510 “Programmable vault control logic” and 524 “MVRL”], the circuitry being a component of a third semiconductor platform [Jeddeloh figure 1, feature 104], where at least one of: 
the first semiconductor platform, 
the second semiconductor platform, or 
the third semiconductor platform, is stacked with at least one other semiconductor platform [Jeddeloh figure 2, feature 208, 205A, and 203 (The examiner has determined there to be multiple semiconductor platforms demonstrated in figure 2.)]; and 
a variable latency bus [Jeddeloh paragraph 0026, last line “…each DPSP of the plurality of outbound DPSPs 128 may transport a first data rate outbound sub-packet portion of the outbound packet 122 at a first data rate…” and paragraph 0027, last lines “…The second data rate is slower than the first data rate…” and paragraph 0031, last lines “…across a second plurality of inbound SEDPs 170 at a second data rate that is faster than the third data rate…”(The examiner realizes Jeddeloh teaches both inbound and outbound communications. When the citations mention outbound there is an equal citation to inbound.)] to communicate between the circuitry [Jeddeloh figure 1, features 172 and 168] and a central processing unit (CPU) [Jeddeloh figure 1, feature 114 “Host 
Anzou and Jeddeloh are analogous arts in that they both pertain to repairing faulty memory locations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anzou’s repair feature with Jeddeloh’s repair method with a variable latency bus for the benefit of decreasing average memory access latencies [Jeddeloh paragraph 0085, all lines “...Average memory access latencies may be decreased as a result…”].
Jeddeloh teaches that the first latency [Jeddeloh paragraph 0032, middle lines “…The serializer 172 aggregates each of a plurality of subsets of the second data rate inbound sub-packets into a first data rate inbound sub-packet. The first data rate inbound sub-packets are sent to the host processor(s) 114] of the first circuitry- to-CPU response [Jeddeloh figure 1, feature 172 “serializer”]  remains the first latency while the first circuitry-to-CPU response is communicated between the circuitry and the CPU [Jeddeloh paragraph 0032, middle lines “…inbound…”] on the variable latency bus [Jeddeloh figure 7A, feature 746 and 754 “Aggregate each of the plurality of subsets of 
where the circuitry, when executed in accordance with the instructions, causes the apparatus to: 

identify one or more faulty components of the apparatus [Anzou paragraph 0030, middle lines “…The pass/fail determination circuit 5 determines whether the memory 2 has the failure bits based on output signals of the comparison circuits 4…”], and 
adjust at least one timing in connection with the read command or write command [Anzou paragraph 0010, last lines “…a timing circuit configured to adjust timing of at least one of the first and the second data…”], in response to the identification of the one or more faulty components of the apparatus [Anzou paragraph 0010, middle lines “…based on a failure injection indication signal…”].

Regarding claims 22 and 72, as per claim 21, Anzou teaches the apparatus is operable for repairing the one or more faulty components of the apparatus [Anzou paragraph 0029, all lines “…The memory 2 has a spare elements (not shown) therein and has a repair function using the spare elements for repairing failure bits…”].

Regarding claims 24 and 69, as per claim 21, Anzou teaches the one or more faulty components includes at least one circuit [Anzou paragraph 0025, most lines 

Regarding claims 25 and 71, as per claim 21, Anzou teaches the apparatus is operable such that the one or more faulty components includes a through-silicon via (TSV) [Anzou abstract “…semiconductor integrated circuit…”(The examiner has determined that a semiconductor integrated circuit would be created using silicon via.)].

Regarding claims 26 and 70, as per claim 21, Anzou teaches the apparatus is operable such that the one or more faulty components is part of a memory array [Anzou paragraph 0091, all lines “…The repair solution generated by the repair analysis circuit 7 is programmed in the fuse device 31. The fuse latch 32 transfers data programmed in the fuse device 31 to the memory 2. The data is used in order to replace the address for accessing the memory 2 with an address in the spare memory (redundancy part). Therefore, the memory 2 can be set to be in a state after repaired, i.e. a state where no failures are present in the memory 2 in appearance. An electric fuse which can be programmed by a test equipment (not shown) only once, for example, is used as the fuse device 31…”].


Circuitry [Anzou abstract “…semiconductor integrated circuit…”] for use with: 
a first semiconductor platform including a first memory, a second semiconductor platform including a second memory [Anzou paragraph 0026, all lines “…The memory 2 is, for example, a DRAM (Dynamic Random Access Memory), an SRAM (Static Random Access Memory), or a Flash memory…”(The examiner has determined that the memory can be flash memory which is known in the art to have separately accessible memory locations stacked one on top of the other.)];
Anzou fails to explicitly teach a variable latency bus configured to communicate between the circuitry and a central processing unit (CPU); the circuitry in communication with the first semiconductor platform and the second semiconductor platform, the circuitry being a component of a third semiconductor platform, where at least one of: the first semiconductor platform, the second semiconductor platform, or the third semiconductor platform, is stacked with at least one other semiconductor platform.
However, Jeddeloh does teach a variable latency bus [Jeddeloh paragraph 0026, last line “…each DPSP of the plurality of outbound DPSPs 128 may transport a first data rate outbound sub-packet portion of the outbound packet 122 at a first data rate…” and paragraph 0027, last lines “…The second data rate is slower than the first data rate…” and paragraph 0031, last lines “…across a second plurality of inbound SEDPs 170 at a second data rate that is faster than the third data rate…”(The examiner realizes Jeddeloh teaches both inbound and outbound communications. When the citations mention outbound there is an equal citation to inbound.)] configured to communicate between the circuitry [Jeddeloh figure 1, feature 172 and 168] and a central processing unit (CPU) [Jeddeloh figure 1, 
Anzou and Jeddeloh are analogous arts in that they both pertain to repairing faulty memory locations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anzou’s repair feature with Jeddeloh’s repair method with a variable latency bus for the benefit of decreasing average memory access latencies [Jeddeloh paragraph 0085, all lines “...Average memory access latencies may be decreased as a result…”]. 
the circuitry [Jeddeloh figure 1, feature 106 “MVC”], when run, causing the apparatus to: 
identify one or more faulty components of at least one of the first semiconductor platform or the second semiconductor platform [Anzou paragraph 0030, middle lines 
based on the identification of the one or more faulty components of at least one of the first semiconductor platform or the second semiconductor platform [Anzou paragraph 0010, middle lines “…based on a failure injection indication signal…”].


Regarding claim 28, as per claim 27, Anzou teaches the apparatus is operable such that the at least one aspect in connection with the at least one command includes a timing thereof [Anzou paragraph 0010, last lines “…a timing circuit configured to adjust timing of at least one of the first and the second data…”].

Regarding claim 29, as per claim 27, Anzou teaches the apparatus is operable such that the at least one aspect in connection with the at least one command includes a destination thereof [Anzou paragraph 0052, last lines “…and the timing register 13 (timing circuit) which adjusts timing of at least one of the first and the second data so that one of the first and the second data is used as a writing data to the memory 2 and the other of the first and the second data is used as an output expected value compared with the data read out from the memory 2…”(The examiner has determined the writing data must include a destination.)].

Regarding claim 30, as per claim 27, Anzou teaches the apparatus is operable for redirecting the at least one command from a first destination address associated with 

Regarding claim 31, as per claim 27, Anzou teaches the apparatus is operable such that the second destination address is associated with one or more spare components [Anzou paragraph 0091, all lines “…The data is used in order to replace the address for accessing the memory 2 with an address in the spare memory (redundancy part)…”].

Regarding claim 33, as per claim 27, Anzou teaches the apparatus is operable for identifying one or more spare components of at least one of the first semiconductor platform or the second semiconductor platform [Anzou paragraph 0029, all lines “…The memory 2 has a spare elements (not shown) therein and has a repair function using the spare elements for repairing failure bits…”], where the one or more faulty components are components of one or more particular blocks including a plurality of non-faulty components in addition to the one or more faulty components [Anzou paragraph 0030, first lines “...The pass/fail determination circuit 5 determines whether the memory 2 has the failure bits based on output signals of the comparison circuits 4. The pass/fail determination circuit 5 outputs the value of "1" when the memory 2 has the failure bits…”].



Regarding claim 35, as per claim 27, Anzou teaches the apparatus is operable for identifying one or spare blocks, and utilizing the one or spare blocks in place of the one or more particular blocks, if the one or more spare components are incapable of being utilized [Anzou paragraph 0091, all lines “…The repair solution generated by the repair analysis circuit 7 is programmed in the fuse device 31. The fuse latch 32 transfers data programmed in the fuse device 31 to the memory 2. The data is used in order to replace the address for accessing the memory 2 with an address in the spare memory (redundancy part). Therefore, the memory 2 can be set to be in a state after repaired, i.e. a state where no failures are present in the memory 2 in appearance. An electric fuse which can be programmed by a test equipment (not shown) only once, for example, is used as the fuse device 31…”].

Regarding claim 36, as per claim 27, Anzou teaches the apparatus is operable for identifying one or spare blocks, and utilizing the one or spare blocks in place of the one or more particular blocks, if the one or more particular blocks are unavailable [Anzou paragraph 0091, all lines “…The repair solution generated by the repair analysis circuit 7 is programmed in the fuse device 31. The fuse latch 32 transfers data 

Regarding claim 38, as per claim 27, Anzou teaches the apparatus is operable such that an operation that involves the adjusting results in at least one additional operation [Anzou paragraph 0039, last lines “…Therefore, output timing of the expected value is adjusted by delaying the writing data and the output signal of the bit inversion circuit 14 for a time depending on read/write time of the memory 2. More specifically, the timing register 13 adjusts the output timing so that the comparison circuit 4 can surely compare data which is written in the memory 2, and then read out from the memory 2, and then inputted to the comparison circuit 4 through the capture register 3, with the output expected value…”].

Regarding claim 75, as per claim 27, Anzou teaches the apparatus is operable for modifying the repairing in response to a command [Anzou paragraph 0031, first lines “…Based on the output signals…”(The examiner has determined the signals act as commands to perform functions.)].


  
Regarding claim 87, as per claim 27, Anzou teaches wherein the apparatus is operable such that the at least one aspect includes asserting a signal [Anzou paragraph 0035, first lines “…failure injection indication signal…”].
  
Regarding claim 88, as per claim 27, Anzou teaches wherein the apparatus is operable such that the at least one aspect includes sending a command [Anzou paragraph 0032, middle lines “…The BIST circuit 1 has a BIST control circuit 11, a data generation circuit 12, a timing register 13, a bit inversion circuit 14, an address generation circuit 15, a control signal generation circuit 16, and a result analysis circuit 17….”(The examiner has determined that memory operations would require a command and thus commands are implied in the teachings of Anzou.)”].
   
Regarding claim 94, as per claim 27, Anzou teaches wherein the apparatus is operable such that the at least one aspect includes asserting one or more signals [Anzou paragraph 0035, first lines “…failure injection indication signal…”]. 
 
Regarding claim 95, as per claim 27, Anzou teaches wherein the apparatus is operable such that the at least one aspect includes setting one or more registers [Anzou 
 
Regarding claim 96, as per claim 27, Anzou teaches wherein the apparatus is operable such that the at least one aspect includes performing a first one or more actions [Anzou paragraph 101, first lines “…The pass/fail determination circuit 5 saves the presence/absence of the failure bits or the like in the flag register 6…”].
  
Regarding claim 99, as per claim 27, Jeddeloh teaches wherein the apparatus is operable such that the first semiconductor platform is stacked with the at least one other semiconductor platform that also includes the first memory [Jeddeloh paragraph 0017, all lines “…Each of the stacked dies is logically divided into multiple "tiles" (e.g., the tiles 205A, 205B, and 205C associated with the stacked die 204). Each tile (e.g., the tile 205C) may include one or more memory arrays 203. In some embodiments, each memory array 203 may be configured as one or more independent memory banks in the memory system 100. The memory arrays 203 are not limited to any particular memory technology and may include dynamic random-access memory (DRAM), static random access memory (SRAM), flash memory, etc…”]
  
Regarding claim 100, as per claim 27, Jeddeloh teaches wherein the apparatus is operable such that the second semiconductor platform is stacked with the at least one other semiconductor platform 14that includes a type of memory that is the same as a type of at least one of the first memory or the second memory [Jeddeloh paragraph 0017, all 
   
Regarding claim 103, as per claim 27, Anzou teaches wherein the apparatus is operable such that at least one of: said at least one aspect in connection with the at least one command includes a timing; said at least one command includes a write command or a read command; said at least one command include one or more requests; said latency includes delay; said variable latency bus includes a split transaction bus; said variable latency bus is variable latency, by the first circuitry-to-CPU response and the second circuitry-to-CPU response being non-deterministic; said variable latency bus is variable latency, by the first circuitry-to-CPU response and the second circuitry-to-CPU response being non-deterministic and independent; 15said identifying occurs after the at least one command is communicated; said identifying occurs before the at least one command is communicated; said identifying the one or more faulty components includes at least one of a diagnosis, a testing, a characterization, a probing, a prediction, or a measurement [Anzou paragraph 0030, middle lines “…The pass/fail determination circuit 5 determines whether the memory 2 has the failure bits based on output signals of the comparison circuits 4…”]; said first 
  
Regarding claim 104, as per claim 21, Anzou teaches wherein the apparatus is operable such that at least one of: said at least one aspect in connection with the at least one command includes a timing; said at least one command includes a write command or a read command; said at least one command include one or more requests; said latency includes delay; said variable latency bus includes a split transaction bus; said variable latency bus is variable latency, by the first circuitry-to-CPU response and the second circuitry-to-CPU response being non-deterministic; said variable latency bus is variable latency, by the first circuitry-to-CPU response and the second circuitry-to-CPU response being non-deterministic and independent; said identifying occurs after the at least one command is communicated; said identifying .

Claims 37, 49, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Anzou et al. [US2010/0251043] in view of Jeddeloh et al. [US2010/0110745] further in view of Chen [US2012/0059972]. Anzou teaches semiconductor integrated circuit, circuit function verification device and method of verifying circuit function. Jeddeloh teaches a switched interface stacked-die memory architecture. Chen teaches hybrid storage apparatus and hybrid storage medium controller and addressing method thereof.

Regarding claim 37, as per claim 27, Anzou teaches the apparatus is operable for identifying one or spare blocks, and utilizing the one or spare blocks in place of the one or more particular blocks [Anzou paragraph 0029, all lines “…The memory 2 has a spare elements (not shown) therein and has a repair function using the spare elements for repairing failure bits…”], 
Both Anzou and Jeddeloh fail to explicitly teach if availability of the one or more spare components is below a predetermined threshold. However, Chen does teach if availability of the one or more spare components is below a predetermined threshold [Chen 0079, all lines “…Herein the predetermined threshold can be any appropriate 
Anzou, Jeddeloh, and Chen are analogous arts in that they all deal with replacing data storage areas. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anzou’s and Jeddeloh’s replacing of bad blocks with Chen’s replacing of blocks for the benefit of increasing data access speed and lifespan of the storage device [Chen paragraph 0010, last lines “…access speed is effectively increased and the lifespan…prolonged…”].

Regarding claim 49, as per claim 27, Anzou fails to explicitly teach the adjusting is performed utilizing an address map. However, Chen does teach the adjusting is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anzou’s replacing of bad blocks with Chen’s replacing methods that use address mapping for the benefit of increasing data access speed and lifespan of the storage device [Chen paragraph 0010, last lines “…access speed is effectively increased and the lifespan…prolonged…”].

Regarding claim 51, as per claim 27, Chen teaches the apparatus is operable such that the adjusting is performed utilizing a plurality of maps [Chen figure 13, feature multiple mappings].

Regarding claim 52, as per claim 27, Chen teaches the apparatus is operable such that the plurality of maps includes a first type of map [Chen paragraph 0064, bottom lines “…storage medium management circuit 202 initially maps the logical blocks 510(0)-510(H) to the physical blocks of the data area 402. For example, after the hybrid storage apparatus 100 is manufactured, the logical blocks 510(0)-510(H) are respectively mapped to the physical blocks 304(0)-304(D) of the data area 402…”] and a second type of map [Chen paragraph 0085, all lines “…the address mapping table 800 is stored in the system area 406, and the storage medium management circuit 202 updates the address mapping table 800 when the re-mapping procedure is executed. For example, as shown in FIG. 10, the address mapping table is updated according to 

Regarding claim 53, as per claim 27, Chen teaches the apparatus is operable such that the first type of map includes an assembly map [Chen paragraph 0064, bottom lines “…storage medium management circuit 202 initially maps the logical blocks 510(0)-510(H) to the physical blocks of the data area 402. For example, after the hybrid storage apparatus 100 is manufactured, the logical blocks 510(0)-510(H) are respectively mapped to the physical blocks 304(0)-304(D) of the data area 402…”] and the second type of map includes a run-time map [Chen paragraph 0085, all lines “…the address mapping table 800 is stored in the system area 406, and the storage medium management circuit 202 updates the address mapping table 800 when the re-mapping procedure is executed. For example, as shown in FIG. 10, the address mapping table is updated according to the mapping relationship in FIG. 9. Thereby, the storage medium management circuit 202 accesses data according to the updated address mapping table 800…”].

Claims 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Anzou et al. [US2010/0251043] in view of Jeddeloh et al. [US2010/0110745] in view of Chen [US2012/0059972] further in view of Hartlaub et al. [US6,282,450]. Anzou teaches semiconductor integrated circuit, circuit function verification device and method of verifying circuit function. Jeddeloh teaches a switched interface stacked-die memory architecture. Chen teaches hybrid storage apparatus and hybrid storage medium .

Regarding claim 54, as per claim 27, Anzou, Jeddeloh, and Chen fails to explicitly teach the first type of map is stored utilizing a first type of memory and the second type of map is stored utilizing a second type of memory. However, Hartlaub teaches the first type of map is stored utilizing a first type of memory [Hartlaub figure 2, feature 202 “ROM” and feature 200 “Function Pointer Defaults”] and the second type of map is stored utilizing a second type of memory [Hartlaub figure 2, feature 206 “RAM” or 228 “EEPROM” and 204 “Function Pointer Table”].
Anzou, Chen, and Hartlaub are analogous arts in that they deal with storing data mapping information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anzou, Jeddeloh, and Chen with Hartlaub’s memory types for mapping for the benefit of providing a flexible arrangement that takes advantage of both ROM and RAM [Hartlaub column 2, lines 24-28 “…flexible arrangement…”].

Regarding claim 55, as per the combination in claim 54, Hartlaub teaches the apparatus is operable such that the first type of memory includes a one-time programmable memory [Hartlaub figure 2, feature 202 “ROM” and feature 200 “Function Pointer Defaults”] and the second type of memory includes a multiple-time .

Claims 56-60, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Anzou et al. [US2010/0251043] in view of Jeddeloh et al. [US2010/0110745] further in view of Berke et al. [US2013/0254506]. Anzou teaches semiconductor integrated circuit, circuit function verification device and method of verifying circuit function. Jeddeloh teaches a switched interface stacked-die memory architecture. Berke teaches memory controller-independent memory sparing.

Regarding claim 56, as per claim 27, Anzou and Jeddeloh fail to explicitly teach the apparatus is operable such that one or more links are included between one or more logical memory addresses and at least one aspect of one or more physical memory addresses.
However, Berke does teach the apparatus is operable such that one or more links are included between one or more logical memory addresses and at least one aspect of one or more physical memory addresses [Berke Table 1 (Where the examiner has determined applicant to define links as pointer, tables or indexes and since Berke teaches the use of a table to define address ranges then Berke reads on the claim.)].
Anzou, Jeddeloh, and Berke are analogous arts in that they both deal with replacing data storage areas.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anzou’s and 

Regarding claim 57, as per the combination in claim 56, Berke teaches the apparatus is operable such that the at least one aspect of the one or more physical memory addresses, that is the subject of the one or more links with the one or more logical memory addresses, includes the one or more physical memory addresses themselves [Berke paragraph 0035, first lines “…the table includes an associated active condition for that physical range that indicates whether that physical range is currently active…”].

Regarding claim 58, as per the combination in claim 56, Berke teaches the apparatus is operable such that the at least one aspect of the one or more physical memory addresses, that is the subject of the one or more links with the one or more logical memory addresses, includes a location of the one or more physical memory addresses [Berke paragraph 0032, middle lines “…For each physical range, data is kept about that physical range that indicates the current status of that physical range…”].

Regarding claim 59, as per the combination in claim 56, Berke teaches the apparatus is operable such that the at least one aspect of the one or more physical 

Regarding claim 60, as per the combination in claim 56, Berke teaches the apparatus is operable such that the one or more links are updated at start-up [Berke paragraph 0031, “…the memory initialization firmware in the BIOS 156 populates the status table during memory initialization…”].

Regarding claim 76, as per the combination in claim 56, Berke teaches the apparatus is operable for adjusting the at least one aspect in connection with the at least one command at start up, for statically repairing the one or more faulty components of at least one of the first semiconductor platform or the second semiconductor platform [Berke paragraph 0031, first lines “…To manage the memory sparing on DIMM 160, the memory buffer 162 includes a status table 164. The status table 164 tracks a sparing status of physical ranges on the DIMM 160. In some embodiments, each sparing region may be comprised of memory locations that span across multiple DRAM chips, while in other embodiments, a single DRAM chip may include multiple sparing regions. In the example illustration described below, the sparing region is a rank, but one of skill in the art will recognize that a variety of different sparing regions will fall within the scope of the present disclosure. In the illustrated embodiment, .

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Anzou et al. [US2010/0251043] in view of Jeddeloh et al. [US2010/0110745] further in view of Koike [US6,823,410]. Anzou teaches semiconductor integrated circuit, circuit function verification device and method of verifying circuit function. Jeddeloh teaches a switched interface stacked-die memory architecture. Koike teaches a split transaction bus system.

Regarding claim 74, as per claim 27, Anzou teaches the bus [Anzou figure 5, multiple bus lines].
Anzou and Jeddeloh fail to explicitly teach the bus includes a split transaction bus. However, Koike does teach that is was known in the art at the time to use split transaction buses as the bus [Koike column 1, lines 39-48 “…a split transaction bus is known. The split transaction bus allows the slave device to request the bus ownership from the arbiter. When the bus request from the master device is the request for read, the master device receives the bus grant from the arbiter, issues the read command to the bus, and then releases once the bus. The slave device, which has received the read command, transmits the bus request to the arbiter when the data is ready for output after a lapse of the access time…”].
Anzou, Jeddeloh, and Koike are analogous arts in that they both deal with data storage.


Regarding claim 89, as per claim 27, Anzou and Jeddeloh fail to teach wherein the apparatus is operable such that the at least one aspect includes causing an interrupt. However, Koike does teach causing an interrupt is known in the art [Koike column 10, lines 25-33 “…The bus system 106 comprises a write interrupt permission unit 7. Besides the same function as the arbiter 4 in the bus system 100, the arbiter 44 has a function of interrupting a current write cycle when the write interrupt permission is set…”].
Anzou, Jeddeloh, and Koike are analogous arts in that they both deal with data storage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Anzou and Jeddeloh with Koike’s teachings using an interrupt to stop writing for the benefit of improving the utilization ratio of the bus [Koike column 1, lines 39-40 “…for improving the utilization ratio of the bus…”].

Claims 83-85 are rejected under 35 U.S.C. 103 as being unpatentable over Anzou et al. [US2010/0251043] in view of Jeddeloh et al. [US2010/0110745] further in .

Regarding claim 83-85, as per claim 21, Jeddeloh teaches wherein the apparatus is operable such that the circuitry is embodied on a chip [Jeddeloh paragraph 0016-0017 “…stacked-die 3D memory array 200 stacked with a logic die 202 according to various example embodiments. The memory system 100 incorporates one or more stacks of tiled memory arrays such as the stacked-die 3D memory array 200. Multiple memory arrays (e.g., the memory array 203) are fabricated onto each of a plurality of stacked dies (e.g., the stacked die 204). Each of the stacked dies is logically divided into multiple "tiles" (e.g., the tiles 205A, 205B, and 205C associated with the stacked die 204). Each tile (e.g., the tile 205C) may include one or more memory arrays 203. In some embodiments, each memory array 203 may be configured as one or more independent memory banks in the memory system 100. The memory arrays 203 are not limited to any particular memory technology and may include dynamic random-access memory (DRAM), static random access memory (SRAM), flash memory, etc…”].
Jeddeloh fails to explicitly teach that the circuitry is embodied on a chip that is stacked either above, below, or between at least one of the first semiconductor platform or the second semiconductor platform. However, the examiner has determined a mere reconfiguration of the location of the circuitry is deemed to be considered obvious by the MPEP in 2144.04(VI)(C) “Rearrangement of Parts”. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Response to Arguments
Applicant's arguments filed December 9th, 2021, have been fully considered but they are not persuasive.
	Applicant argues support for claims 21, 27, 41, 82, and 105 is in figure 2, where the applicant provides additional mappings in the arguments, however these mappings are not officially on the drawings. The examiner fails to find a clear teaching of a variable latency bus from figure 2 which shows a “memory bus” with no identifying number to tie it back to the specification. The mere showing of a memory bus is not the same as teaching a variable latency bus. The examiner also fails to find anything identified as “circuitry” and applicant’s mapping points to 3 unknown blocks in figure 2. Thus the examiner maintains applicant fails to show support for “circuity”. The examiner fails to find support in figure 2 for a first latency capable of being different than a second latency. The examiner admits figure 2 does show a request and a response however the figure does not show a second request and response with a different second latency as is required by the claim. The examiner has determined figure 2 fails to teach the claims as a whole.
	Applicant argues on page 23 of the response that paragraph 0861 shows support for limitations rejected in the above 112(a) rejection. The examiner fails to find adequate support for a “variable latency bus” since the specification only teaches “a split transaction bus”. The examiner has determined a split transaction bus does not imply a variable latency or the ability for more than one request or response to be handled on the bus at any one time. The examiner admits that paragraph 0861 does teach that a 
	Applicant appears to argue, on page 25 of the response, that claim 98 has support in the specification however the applicant has canceled the claim which makes the argument moot.
	Applicant argues the indefiniteness of claims 26 and 77, on pages 26-27 of the response. The examiner has decided to maintain the rejection on claims 26 and 77 as a matter of English interpretation since these claims hinge on wording that consists of making something “operable” where these limitations do not make sense as they are 
	Applicant argues the prior art Jeddeloh fails to teach “a variable latency bus to communicate between the circuitry and a central processing unit (CPU), such that a first latency of a first circuitry-to-CPU response to a first CPU-to-circuitry command is capable of being different than a second latency of a second circuitry-to-CPU response to a second CPU-to-circuitry command, such that the first latency of the first circuitry-
to-CPU response remains the first latency while the first circuitry-to-CPU response is communicated between the circuitry and the CPU on the variable latency bus, and the second latency of the second circuitry-to-CPU response remains the second latency while the second circuitry-to-CPU response is communicated between the circuitry and the CPU on the variable latency bus”. The applicant emphasizes the newly amended limitations of “remains” a first latency or second latency while the response is being communicated between circuitry and the CPU. The examiner is allowed to give the claims their broadest reasonable interpretation and as such the examiner has interpreted the first circuitry-to-CPU to be the serializer which operates at a first rate and then a second circuitry-to-CPU response can be interpreted to be a separate second circuitry that is responding to the CPU request. This means that the 4 to 1 mux can be considered the second circuitry-to-CPU and its response has a different second latency from the first latency.  The examiner has determined that from the mux that acts as the second circuitry to the serialize the data remains the same latency as stated in the citations related to the second rate. Then from the serializer to the host CPU the latency remains the same as stated in the above citations related to the first rate. Since the 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ERIC CARDWELL/Primary Examiner, Art Unit 2139